

115 HR 5449 IH: To amend the Farm Security and Rural Investment Act of 2002 to support a smart agriculture industry technology roadmap, and for other purposes.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5449IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Mr. Soto introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Farm Security and Rural Investment Act of 2002 to support a smart agriculture industry
			 technology roadmap, and for other purposes.
	
		1.Smart agriculture industry technology roadmap
 (a)In generalSection 6402(g)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b(g)(1)) is amended—
 (1)by striking each fiscal year, the Secretary shall use $300,000 and inserting the following:  each fiscal year, the Secretary shall—(A)use $300,000;  (2)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (B)use $500,000 to support a public-private partnership that would produce, and update, a smart agriculture industry technology roadmap..
 (b)DefinitionSection 6402(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b(g)) is amended by adding at the end the following new paragraph:
				
 (3)Smart agriculture industry technology roadmap definedIn this section, the term smart agriculture industry technology roadmap means a set of policies designed to— (A)guide the future development of technology in the agriculture industry; and
 (B)help align the efforts of the United States agriculture industry, including agricultural producers, the research community (including the public-private partnership referred to in paragraph (1) and colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 1303)), and other members of the agriculture community to increase efforts of the United States to become the global leader in smart farming and agriculture..
 (c)ReportSection 6402(h)(2)(A) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b(h)(2)(A)) is amended by inserting including the smart agriculture technology roadmap after Program.
 (d)Authorization of appropriationsSection 6402(i) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b(i)) is amended by striking $1,000,000 for each of fiscal years 2014 through 2018 and inserting $1,500,000 for each of fiscal years 2019 through 2023.
 (e)Technical correctionSection 6402(g)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b(g)(2)) is amended by striking subparagraph (A) and inserting subparagraph (A) or (B) of paragraph (1).
			